               Case 20-11570-LSS           Doc 354      Filed 08/21/20      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11
PYXUS INTERNATIONAL INC., et al.,                            Case No. 20-11570 (LSS)
                                                             (Jointly Administered)
         Debtors.

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the
admission pro hac vice of Brandy A. Sargent, Esq. of the law firm of K&L Gates LLP, One SW
Columbia Street, Suite 1900, Portland, OR 97204, to represent Industrial and Commercial Bank
of China Limited, Dubai (DIFC) Branch in this action.
Dated: August 21, 2020                                   K&L GATES LLP
                                                         /s/ Steven L. Caponi
                                                         Steven L. Caponi (No. 3484)
                                                         Matthew B. Goeller (No. 6283)
                                                         600 N. King St., Suite 901
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 416-7080
                                                         Email: steven.caponi@klgates.com
                                                                 matthew.goeller@klgates.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of California, Idaho,
Illinois and Oregon and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: August 21, 2020                                   /s/ Brandy A. Sargent
                                                         Brandy A. Sargent, Esq.
                                                         K&L Gates LLP
                                                         One SW Columbia Street, Suite 1900
                                                          Portland, OR 97204
                                                         Email: brandy.sargent@klgates.com

                             ORDER GRANTING MOTION
         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
